Citation Nr: 1030732	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to May 5, 1981 for the 
grant of service connection for lumbosacral sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to July 
1979. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for lumbosacral sprain and assigned a 
10 percent evaluation effective May 5, 1981.  The Veteran 
testified before the undersigned in April 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on July 17, 1979.

2.  On August 10, 1979, the Veteran submitted a claim of 
entitlement to service connection for a back condition.

3.  On October 31, 1979, the RO denied service connection for a 
back condition based on the Veteran's alleged failure to 
prosecute the claim.  There is no evidence in the claims file 
that the Veteran was informed of this decision and provided his 
appellate rights.  

4.  On May 5, 1981, the Veteran submitted another claim of 
entitlement to service connection for a back condition.  

5.  On September 16, 1981, the RO denied service connection for a 
back disorder.  

6.  In January 2006, the RO granted service connection for 
lumbosacral sprain and assigned a 10 percent evaluation with an 
effective date of May 5, 1981 based on the presence of clear and 
unmistakable error in the September 16, 1981 rating decision.  

7.  The Veteran has had continuous problems with his back from 
the time of discharge to the present.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of July 18, 
1979, and no earlier, for the grant of service connection for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1154, 5110 
(West 2002); 38 C.F.R. §§ 3.156(b),(c), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants an effective date of July 18, 
1979, for service connection for lumbosacral sprain.  This 
constitutes a complete grant of the benefit sought on appeal.  As 
such, no discussion of VA's duty to notify or assist with respect 
to this claim is necessary.   

The Veteran has argued that the effective date for the grant of 
service connection for his lumbosacral strain should be the day 
after his discharge from active duty service.  

The applicable statute and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date for service connection will be the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year following 
separation from service.  Otherwise, it will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The Board finds that the facts are not in dispute in the current 
case.  The Veteran was discharged from active duty on July 17, 
1979.  On August 10, 1979, he submitted a claim of entitlement to 
service connection for a back condition.  This claim was denied 
by the RO on October 31, 1979.  Significantly, there is no 
evidence in the claims file that the Veteran was provided with 
written notice of the October 1979 rating decision which denied 
his service connection claim.  The actual rating decision is 
associated with the claims file but there is no indication that a 
letter was sent from VA to the Veteran informing him that his 
back claim had been denied in October 1979 and also advising him 
of his appellate rights.  While there is in the claims folder a 
VA Form 21-523, Disallowance Disability or Death Claim, the box 
for the name and address of the person to be notified contains 
the Veteran's (misspelled) name and the notation "For Record 
Purposes."  The Board finds, therefore, that absent proper 
notice to the Veteran, the October 1979 rating decision is not a 
final decision on the issue of entitlement to service connection 
for a back disorder.  38 C.F.R. §§ 20.1103, 20.302.  

On May 5, 1981, the Veteran submitted another application for 
compensation for a back disability.  In September 1981, the RO 
again denied the claim of entitlement to service connection for a 
back disability and informed the Veteran of this decision and his 
appellate rights via correspondence dated the same month.  

In March 2005, the Veteran's representative raised the argument 
that the September 16, 1981 rating decision which denied service 
connection for lumbosacral sprain was clearly and unmistakably 
erroneous.  

By rating decision dated in January 2006, the RO determined that 
the September 16, 1981 rating decision which denied service 
connection for lumbosacral sprain was clearly and unmistakably 
erroneous (CUE).  Service connection was granted for lumbosacral 
sprain and a 10 percent evaluation was assigned, effective from 
May 5, 1981.  

The Board finds that the effective date for the grant of service 
connection for lumbosacral sprain assigned by the RO in January 
2006 was erroneous.  The RO assigned the May 1981 date apparently 
based on a finding that the October 1979 rating decision which 
denied service connection for a back condition was final.  As set 
out above, the Board has determined that, in fact, the October 
1979 rating decision which denied service connection for a back 
condition was not final as the Veteran has not been provided with 
notification of the decision and of his procedural and appellate 
rights.  This means that the Veteran's claim of entitlement to 
service connection for a back disorder which was received on 
August 10, 1979 was still outstanding and unadjudicated by a 
final decision at the time of the September 1981 rating decision 
which denied service connection for the back disorder.  The 
September 1981 rating decision was subsequently revised by the RO 
based on the finding of CUE in that decision.  Furthermore, the 
January 2006 rating decision which granted service connection for 
the lumbosacral sprain specifically found that, while a September 
1981 VA examination resulted in a pertinent assessment of 
lumbosacral sprain by history, the physical findings at the time 
of the September 1981 VA examination documented the presence of 
limitation of motion in the spine.  The RO's findings were 
essentially that the Veteran had a back disability during active 
duty and also had a back disability at the time of the September 
1981 VA examination and at the time of the May 1981 submission of 
the claim for compensation.  The effective date was based, 
therefore on date of receipt of the claim which was later than 
the date entitlement arose.  

The Board agrees with the RO's determination that the Veteran had 
a back disability during active duty and also had a back 
disability at the time of the September 1981 VA examination and 
at the time of the May 1981 submission of the claim for 
compensation.  The service treatment records document treatment 
for back problems and the Veteran was, in fact, found by a 
Physical Evaluation Board to be unfit for retention due to back 
problems and discharged in July 1979 for medical reasons.  As set 
out above, while a back disorder was only diagnosed by history at 
the time of the VA examination in September 1981, physical 
examination at that time actually documented a back disorder 
which was manifested by limitation of motion.  The Veteran has 
reported that he had had continuous back pain since the time of 
his active duty service and he is competent to provide this 
evidence of continuity of symptomatology.  The Board finds 
nothing in the record to suggest that the Veteran's allegations 
of continuity of symptomatology are less than genuine.  There is 
no medical evidence of record, other than the report of the 
September 1981 VA examination, which indicates in any way that 
the Veteran did not have a low back disorder from the time of 
discharge to the present.  Based on the above, the Board finds 
that the Veteran has had continuous low back problems since the 
time of discharge and that the date entitlement arose for his 
back disorder was the day following separation from service.  The 
Board further finds that the Veteran submitted a claim of 
entitlement to service connection for a back disability in August 
1979 and this claim was outstanding at the time of the September 
1981 rating decision which denied service connection for the low 
back.  The September 1981 rating decision was found to contain 
CUE and subsequently revised but the effective date assigned of 
May 5, 1981 is in error.  The Board finds that the correct 
effective date for the grant of service connection for the 
lumbosacral sprain should be July 18, 1979 which is the day 
following his separation from service.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2).  The evidence of record demonstrates to the 
Board that the Veteran had had back problems continuously from 
the time of discharge and that he submitted a claim of 
entitlement to service connection for a back disorder within one 
year of his discharge from active duty.  

ORDER

Entitlement to an effective date of July 18, 1979, but not 
earlier, for the grant of service connection for the lumbosacral 
sprain is granted, subject to the laws and regulations governing 
monetary awards.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


